                        Case 18-16026-MAM          Doc 93   Filed 10/09/20     Page 1 of 3




         ORDERED in the Southern District of Florida on October 9, 2020.




                                                             Mindy A. Mora, Judge
                                                             United States Bankruptcy Court
_____________________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION

        In Re:                                              Case No: 18-16026-MAM
                                                            Chapter 13
        SUSAN KENNEDY STORMS
        SSN: XXX-XX-4328
                           Debtors/

                                          ORDER GRANTING
                      MOTION FOR SALE OF PROPERTY (HOMESTEAD PROPERTY)

                 THIS CAUSE came to be heard before the court’s chapter 13 consent calendar on October

        8, 2020 at 1:00pm upon Debtor’s Motion for Sale of Property (Homestead Property) (ECF# 90)

        and being that there are no objections, it is

                 ORDERED:

                 1.     The Debtor’s Motion for Sale of Property (Homestead Property) (ECF# 90) is

                        GRANTED;
             Case 18-16026-MAM             Doc 93    Filed 10/09/20     Page 2 of 3




       2.       Debtor’s real property is located at 217 12th Avenue North Lake Worth, FL 33460

                with a Legal Address of:

                LEGAL DESCRIPTION: LOT 8, BLOCK 356, LAKE WORTH FORMERLY
                THE PALM BEACH FARMS COMPANY PLAT NO. 2 LUCERNE TOWNSITE
                ACCORDING TO THE PLAT RECORDED IN PLAT BOOK 2, PAGE 29 AS
                RECORDED IN THE PUBLIC RECORDS OF PALM BEACH COUNTY,
                FLORIDA, SAID LAND SITUATE, LYING AND BEING LOCATED IN PALM
                BEACH COUNTY, FLORIDA;

       3.       Pursuant to Federal Rules of Bankruptcy Procedure 4003 no objection to claimed

                exemptions regarding the above described property were filed and thus the property

                constitutes homestead property;

       4.       The funds received from the sale shall be distributed to pay off any mortgages, liens

                or closing costs, remaining funds will be leftover for the Debtor;

       5.       Debtor shall hold funds in a segregated account and use funds to purchase a new

                homestead property;

       6.       The Debtor shall provide the Trustee with copies of all closing documents and

                amended schedules pertaining to the sale no later than (5) days following the

                closing;

       7.       The 14-day stay as provided in Bankruptcy Rule 6004(h) shall be waived and the

                order shall become effective immediately;

       8.       An order discharging the Debtor will be issued in the normal course upon

                completion of the confirmed plan;

                                                    ###

Submitted By:

BRIAN J. COHEN, Esq.
The Cohen Law Firm, P.A., 1700 University Drive, Suite 210, Coral Springs, FL 33071
              Case 18-16026-MAM         Doc 93    Filed 10/09/20    Page 3 of 3




Tel: 954-346-1400; Fax: 954-346-0400 *Brian J. Cohen is directed to serve copies of this order
on the appropriate parties and file a certificate of service for this order.
